Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status 
	Claims 7-13 are pending.
	Claims 11-13 remain withdrawn for being drawn to a non-elected inventive group.
	Claims 7-10 have been amended by the applicant and are examined on the merits in the present Office action.

Withdrawn objections
	The objection to claims 7 and 10 is withdrawn in light of amendments made by the applicant.

Withdrawn rejections
	The rejection of claims 9-10 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.
The rejection of claims 7-10 under 35 USC 103 is withdrawn in light of amendments made by the applicant.

Claim interpretation
	The definition of “substantially equivalent” is provided by the applicant, which includes “may be weaker… compared to… SEQ ID NO: 1”. Despite the examples provided by the applicant beginning with 50%, the term “weaker” includes 0% degree of action as compared to the epidermal bladder cell formation suppression action of amino acid SEQ ID NO: 1. 
The maintained rejection under 35 USC 103 does not rely on the broadness of this interpretation.
Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite the phrase “stringent conditions”. The Applicant has provided that “The term ‘stringent conditions’ in this gene refers to conditions under which only specific hybridization occurs and non-specific hybridization does not occur”, further providing an example of parameters [0016]; however, there is not special definition for “specific hybridization”. There are many potential parameters encompassed by this limitation and it is not possible to determine what the claimed range is as stated.  

Response to the applicant’s arguments regarding the maintained rejection under 35 USC 112(b)
	Regarding the phrase “substantially equivalent”, the applicant argues this phrase is defined in paragraph [0016] of the specification. The following passage is referenced by the applicant from paragraph [0016] as the definition: 

    PNG
    media_image1.png
    423
    667
    media_image1.png
    Greyscale

	The examiner finds this argument to be persuasive.  The definition of “substantially equivalent” is provided by the applicant, which includes “may be weaker… compared to… SEQ ID NO: 1”. Despite the examples provided by the applicant beginning with 50%, the term “weaker” includes 0% degree of action as compared to the epidermal bladder cell formation suppression action of amino acid SEQ ID NO: 1. 
The applicant has argued that “specific hybridization” is not recited in the claim and therefore it should not be considered for indefiniteness.	
This argument has been fully considered but it is not persuasive. The applicant relies on the phrase “specific hybridization” to define the claimed limitation of “stringent conditions”; therefore, despite not being claimed, the phrase “specific hybridization” must be defined for the phrase “stringent conditions” to be definite.
The applicant has argued that “stringent conditions” is sufficiently defined. The examiner rejected claims reciting “stringent conditions” because the applicant’s definition of “stringent conditions” recites that stringent conditions are those in which “specific hybridization” occurs and non-specific hybridization does not occur. The applicant has argued that the phrase “specific hybridization” is defined, referencing the following passage from paragraph [0016]:

    PNG
    media_image2.png
    349
    545
    media_image2.png
    Greyscale
 
This argument has been fully considered but it is not persuasive. The applicant has provided non-limiting examples of condition for hybridization, failing to define the phrase “specific hybridization”. Therefore, the phrase “stringent conditions” is indefinite. One of ordinary skill in the art would not be able to determine the range of the claimed invention.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The applicant claims: a gene encoding a polypeptide having an amino acid sequence “set forth in SEQ ID NO: 3” (see claim 7, part (1), for example) which includes any sequence sharing at least two amino acids in the same order as 482 amino-acid-long SEQ ID NO: 3 i.e. having only 0.4% identity to SEQ ID NO: 3.
The applicant claims up to 20 amino acids substituted from SEQ ID NO: 3 i.e. 95.9% identity to SEQ ID NO: 3 (see claim 7, part (2), for example). 
The applicant claims 90% or more identity to SEQ ID NO: 3 or 4 (see claim 7, parts (3) and (7), for example). 
The applicant claims a gene formed of DNA that hybridizes with DNA complementary to SEQ ID NO: 4 (see rejection under 35 USC 112(b)). Hybridization of nucleic acid sequences, even under high stringency conditions, can be achieved with sequences sharing as few as 25 to 50 nucleotides. See for example, Kennell (paragraph bridging pages 260-261. Kennell, D.E. Progr. Nucleic Acid Res. Mol. Biol. 11: 259-301). In the instant case, the claims encompass a nucleotide sequence that could share even less than 25 to 50 contiguous nucleotides as high stringency is not required by the applicant. Thus, hybridization conditions recited in the claim would encompass hybridization of nucleic acid sequences having as few as 25 contiguous nucleotides.
The applicant claims up to 50 different nucleotides substituted in SEQ ID NO: 4 i.e. 96.6% identity (see claim 7, part (6), for example).
	Applicant describes overexpression of REBC1 gene, SEQ ID NO: 4, in two quinoa plants: a quinoa plant with a loss-of-function mutation in REBC1 and a wild-type, both of which the Applicant has described an increase in epidermal bladder cell (EBC) formation [0053]-[0054].
	Imamura (Imamura et al. “A novel WD40-repeat protein involved in formation of epidermal bladder cells in the halophyte quinoa”. Communications Biology. 3(513):1-14) describes two mutants, rebc1 and rebc2, comprising a point mutation to tryptophan 380 and 131 in REBC, respectively. This demonstrates that proteins or nucleotides encoding proteins with greater than 99% identity do not share the function of forming EBCs. 
	The Applicant has not provided written description which would indicate to one of ordinary skill in the art that the Applicant was in possession of the claimed invention at the time of filing. The Applicant has not described a method or plant that forms epidermal bladder cells by having been transformed to express a sequence with less than 100% identity to SEQ ID NO: 4. 
	Given the lack of written description provided by the Applicant and known in the art at the time of filing, one of ordinary skill in the art would not have recognized the Applicant to have been in possession of the full scope of the invention as claimed. 

Applicant’s arguments regarding rejection under 35 USC 112(a)
	The applicant has argued that members of the Markush group of claim 7 have been amended to narrow the scope of the claim to requiring SEQ ID NO: 5; therefore, it appears the applicant is arguing, the application does not need to satisfy the written description requirement to the full scope of the more broad members of the Markush group. 
	This argument has been fully considered but it is not persuasive. The scope of claim 7 is not limited to the narrow embodiments referenced by the applicant. For example, the embodiment including sequences which hybridize to a claimed sequence encompasses sequences that could share less than 25 contiguous nucleotides with the claimed sequence. The rejection under 35 USC 112(a) details the deficiencies as they apply to the currently amended claims.

Applicant’s arguments regarding rejoinder
	The applicant has requested rejoinder of withdrawn claims 11-13 because the examined claimed are believed to be allowable. 
	This argument has been fully considered but it is not persuasive. The examiner has not found the examined claims to be allowable.

Conclusion
	Claims 7-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663